Citation Nr: 0704148	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder, previously claimed as a stomach 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Puerto Rico that determined that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a stomach condition.  

The Board notes that in a letter dated in February 2006 the 
veteran requests help with concerns he has regarding benefits 
from the Social Security Administration (SSA).  The Board, 
however, is unable to assist the veteran with this request as 
the SSA is a separate agency from VA.  


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for entitlement to service connection for a stomach 
disorder.  The appellant did not perfect an appeal to that 
decision, and it became final.

2.  Evidence received since the March 1998 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a 
gastrointestinal disorder, is cumulative and redundant, and 
by itself or in connection with the evidence previously of 
record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a gastrointestinal disorder 
previously claimed as a stomach disorder has not been 
received, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; and two 
rating decisions in September 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in December 2003.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  As discussed below, as new and material evidence 
has not been presented or secured, the providing of a medical 
examination or obtaining a medical opinion does not apply 
under VA's duty to assist.  See 38 C.F.R. §  3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.

II. Pertinent legal criteria

A. Finality and Materiality

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based on evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
20.1103.

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Effective August 29, 2001, 
changes were made to 38 C.F.R. § 3.156(a), which defines new 
and material evidence.  As the appellant's current request to 
reopen was received after this date, the amended version of 
38 C.F.R. § 3.156 applies.  Under the amended provisions of 
38 C.F.R. § 3.156(a), evidence is considered "new" if it was 
not previously submitted to agency decisionmakers.  See also 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).



B. Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumption period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war and a gastric or duodenal ulcer 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, the ulcer shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. § 3.307, 3.309.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

III. Facts and analysis

In July 2003 the appellant filed to reopen a claim for 
service connection for a gastrointestinal disorder, 
previously claimed as a stomach condition.  The appellant 
contends that he had been hospitalized in service in Panama 
for a stomach condition and since service he continued with 
the same gastrointestinal symptoms.  These symptoms resulted 
in surgery in 1973 for a hernia of the esophagus, 
hospitalization in 1990 for treatment of a duodenal ulcer, 
and hospitalization in 1991 due to an intestinal obstruction.    

The veteran first filed a claim for benefits for "stomach 
trouble which affects nervous system" in November 1945.  
Based on review of his service records, the claim was denied 
as not shown by the evidence of record and he was so notified 
in March 1946.  The veteran did not appeal this decision and 
therefore it became final.  38 C.F.R. § 3.1330 (1938).

The veteran has attempted to reopen this claim on multiple 
occasions.  The RO has notified him many times by letter or 
in rating decisions that the claim had previously been denied 
as the evidence of record did not show a stomach condition in 
service.  The veteran has been notified that to reopen his 
claim he needed to provide new and material evidence not 
previously considered showing that his stomach condition was 
incurred in or aggravated by his military service.  

Evidence previously considered included service medical 
records, VA medical records, private medical records, and 
statements, letters and hearing testimony by the veteran.

Service medical records are negative for complaints, 
findings, or diagnosis of a stomach disorder.  At his 
discharge examination in October 1945, the veteran had normal 
abdominal viscera and no hernia.  

A VA physical examination in January 1946 was negative and no 
organic disease was diagnosed.  A discharge summary for a 
period of VA hospitalization from March to September 1946 
indicated that the appellant was at first in a marked state 
of nervousness and suffered episodes of great anxiety over 
trivial things and imaginary physical symptoms.  There were 
no findings for his digestive system other than findings 
related to his teeth.  He tested positive for trichiuris on a 
March 1946 laboratory test, but after treatment, three 
subsequent tests in April and May were negative.  The 
diagnoses at discharge included intestinal trichiuriasis from 
which he had recovered.  

At a VA hospital admission in July 1947 the veteran reported 
no major physical illness during the period since his 
hospital discharge in September 1946.  The physical 
examination at admission was essentially negative.  After 
treatment his symptoms of anxiety, nervousness, restlessness, 
and somatic complaints were greatly ameliorated.  His 
physical examination at hospital discharge in November 1947 
was essentially negative and routine laboratory tests were 
also negative.  The diagnosis at discharge was chronic severe 
anxiety reaction, manifested by nervousness, restlessness, 
anxiety, feelings, and many somatic complaints which had 
improved.  

At a VA examination in February 1948 the veteran expressed no 
stomach complaints and his digestive system was normal.  At 
VA examinations in August 1970 and in October 1973, his 
digestive system revealed no palpable organs or masses.  At 
an October 1973 VA psychiatric examination, the veteran's 
history noted that since 1970 he had suffered nausea and 
gastric malaise.  

The veteran submitted a July 1974 medical certificate with 
diagnoses of regurgitative esophagitis, improved, and 
gastrointestinal dysfunction.  

Throughout the period, in statements, letters and testimony 
at a personal hearing in January 1974, the veteran contended 
that approximately one year prior to his discharge he was 
hospitalized in Panama for some stomach disturbance, however, 
the doctor told him nothing wrong was found.  He continued 
with the same condition for one more year in the Army.  At 
his discharge he reported that he was sick of the stomach and 
nerves and within a short time after discharge he reported to 
a clinic for nervous treatment and stomach again.  He was 
told that he had parasites and that it was cured but he 
continued with the same symptoms.  He had gone to different 
doctors but x-rays and studies of his stomach were all 
negative.  Finally, a doctor ordered a study of his stomach 
which revealed a hernia between his stomach and esophagus for 
which he had surgery in October 1973.  The appellant 
contended that the operation was for the same stomach 
condition that he had had since his discharge from service.  
He reported that, although the operation cured certain 
abnormalities, he did not feel completely well and still had 
some complaints.  The veteran also submitted information that 
he had undergone surgery for a hernia of the esophagus in 
1973, was hospitalized in 1990 for treatment of a duodenal 
ulcer and was hospitalized in 1991 due to an intestinal 
obstruction.  

The most recent final decision is a March 1998 rating 
decision, wherein the RO noted that the veteran's statement 
indicated that his stomach disorder was incurred in service 
yet the review of the file did not show any chronic stomach 
disorder was diagnosed in active duty service.  The RO 
notified the veteran of the decision and appeal rights by 
letter dated in March 1998.  The veteran initiated an appeal 
but did not perfect it.  Therefore, it is a final decision.  
38 C.F.R. §§ 20.302, 20.1103 (1998).

Since that time, additional evidence has been added to the 
record in conjunction with the appellant's attempt to reopen 
his claim.  The Board has reviewed the evidence submitted 
subsequent to the March 1998 decision, the last final 
decision, in the context of all the evidence of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence received into the record since the March 1998 
decision includes statements from the appellant, a July 1999 
letter from Dr. A.L.C., private hospital records for 
treatment in 1990 and 1991, reports of private laboratory 
tests, and duplicate copies of records of the 1990 and 1991 
hospital records.  

The Board finds that the evidence received since the March 
1998 rating decision, presumed credible for this purpose, 
when viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. § 
3.156(a). The previously considered evidence showed that the 
veteran had a gastrointestinal disorder, but failed to show 
such in service or within one year following separation from 
service, and failed to relate the claimed gastrointestinal 
disorder to service.  The additional evidence submitted since 
the March 1998 rating decision does not show a stomach 
condition in service, within one year post service or relate 
the veteran's gastrointestinal disorder to service and thus 
does not raise a reasonable possibility of substantiating the 
veteran's claim.

In a letter, Dr. A.L.C. certified that the appellant had been 
a patient since 1991.  His medical history reflected 
gastrointestinal problems that began in service for which he 
was evaluated and treated regularly.  After service he 
continued with treatment for stomach malaise and 
hyperacidity.  In 1973, due to the continuation of his 
symptoms, he had an operation for hernia of the esophagus and 
in 1990 suffered a peptic bleeding ulcer.  In the office of 
Dr. A.L.C. he had received treatment for gastrointestinal 
problems with epigastric pain.  Although this record is new 
as it was not previously considered, it is not material as it 
does not raise a reasonable possibility of substantiating the 
claim.  While this statement includes a history apparently 
given by the veteran of having gastrointestinal problems that 
began in service and continued post service which, 
subsequently, many years later, resulted in surgery for a 
hernia of the esophagus and treatment for a bleeding ulcer, 
this apparently was based only on the veteran's history.  
This lay history is not transformed into competent evidence 
merely because the transcriber happens to be a medical 
professional.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Dr. A.L.C. certified only that the veteran had been 
treated since 1991 for gastrointestinal problems with 
epigastric pain.  This evidence, although new, is not 
material as Dr. A.L.C.'s statement is not competent medical 
evidence of a stomach condition in service, or within one 
year after discharge, and does not provide a link between the 
veteran's current gastrointestinal disorder and service.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.

Private medical records show that the veteran had a diagnosis 
of a bleeding gastric ulcer in April 1990 and intestinal 
obstruction in June 1991 for which he received treatment.  
Laboratory test results show the veteran tested negative for 
lactose intolerance in July 2002 and positive for detection 
of helicobacter pylori in August 2002.  This evidence, 
although new, is not material, because it does not bear 
directly and substantially on the issue at hand.  In this 
regard, this evidence does not show that symptomatology of a 
gastrointestinal disorder incurred during service or the 
initial one-year period after service separation or provide 
competent medical evidence of a link between a current 
gastrointestinal disorder and service.  Furthermore, the 
hospital records of treatment in April 1990 and June 1991 are 
cumulative of evidence already considered in a previous 
denial.

The veteran also submitted duplicate copies of the above 
discussed private hospitalization records.  Duplicate 
statements or documents, by their very nature, are not new 
and material.  38 C.F.R. § 3.156.  

The appellant has submitted additional letters and statements 
as to the symptoms and treatment he experienced in service 
and postservice.  In essence, he contends that he had 
symptomatology of a stomach condition while in service and 
continued to have the same symptomatology until a hernia of 
the esophagus was diagnosed and surgery was performed in 
1973.  He contends that a current gastrointestinal disorder 
is related to service.  The veteran's statements are 
cumulative of evidence previously considered and are not new 
and material evidence.

The Board recognizes that the veteran sincerely believes that 
the symptoms he had in service were the same as those related 
to the condition he now has.  There is no indication that the 
veteran has medical expertise regarding his condition.  As 
such, the appellant is not deemed competent to offer evidence 
as to diagnosis, medical etiology, or causation.  See, e.g., 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).

In summary, the Board finds that the evidence received 
subsequent to the March 1998 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for a gastrointestinal 
disorder.  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996); Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).


ORDER

New and material evidence not having been presented or 
secured, the veteran's request to reopen his claim for 
entitlement to service connection for a gastrointestinal 
disorder, previously claimed as a stomach condition, is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


